Exhibit 10.1

 
SHOE CARNIVAL, INC.
2017 EQUITY INCENTIVE PLAN


Performance Stock Unit Award Agreement
(Executive Officers)


Shoe Carnival, Inc. (the "Company"), pursuant to its 2017 Equity Incentive Plan
(the "Plan"), hereby grants an award of Performance Stock Units to you, the
Participant named below.  The terms and conditions of this Award are set forth
in this Performance Stock Unit Award Agreement (the "Agreement"), consisting of
this cover page and the Terms and Conditions on the following pages and the
attached Exhibit A, and in the Plan document, a copy of which has been provided
or otherwise made available to you and is incorporated by reference and made a
part of this Agreement.  Any capitalized term that is used but not defined in
this Agreement shall have the meaning set forth in the Plan as it currently
exists or as it is amended in the future.


Name of Participant:  [_______________________]
Number of Performance Stock Units:
 Target Number of  Maximum Number of  Performance Stock Units  Performance Stock
Untis  [                 ]  [                 ]
Grant Date:  [                  ]
Performance Period:  The fiscal year ending February 2, 2019 ("fiscal 2018")
Vesting Schedule:  The number of Units determined in accordance with Exhibit A
to have been earned as of the end of the Performance Period will vest* one-half
on March 31, 2019 and one-half on March 31, 2020
 
*Assumes you remain a Service Provider continuously from the Grant Date to the
vesting date
Performance Goals:  See Exhibit A



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document.  You acknowledge that you
have received and reviewed these documents.
 
PARTICIPANT:
SHOE CARNIVAL, INC.
 
 
______________________________________
By:______________________________________
[Name] 
Name:   Title:


 
 
 





--------------------------------------------------------------------------------

 Shoe Carnival, Inc.
2017 Equity Incentive Plan
Performance Stock Unit Award Agreement


Terms and Conditions


1.      Award of Performance Stock Units.  The Company hereby grants to you, as
of the Grant Date specified on the cover page of this Agreement (the "Grant
Date") and subject to the terms and conditions in this Agreement and the Plan,
an Award of Performance Stock Units (the "Units") in an amount initially equal
to the Target Number of Performance Stock Units specified on the cover page of
this Agreement.  The number of Units that may actually be earned and become
eligible to vest pursuant to this Award can be between 25% and 125% of the
Target Number of Performance Stock Units, but may not exceed the Maximum Number
of Performance Stock Units specified on the cover page of this Agreement.  Each
Unit that is earned as a result of the performance goals specified in Exhibit A
to this Agreement having been satisfied and which thereafter vests represents
the right to receive one Share of the Company's Stock.  Prior to their
settlement or forfeiture in accordance with the terms of this Agreement, the
Units granted to you will be credited to an account in your name maintained by
the Company.  This account shall be unfunded and maintained for book-keeping
purposes only, with the Units simply representing an unfunded and unsecured
contingent obligation of the Company.


2.      Restrictions Applicable to Units.  Neither this Award nor the Units
subject to this Award may be sold, assigned, transferred, exchanged or
encumbered, voluntarily or involuntarily, other than a transfer upon your death
in accordance with your will, by the laws of descent and distribution or
pursuant to a beneficiary designation submitted in accordance with Section 6(d)
of the Plan.  Following any such transfer, this Award shall continue to be
subject to the same terms and conditions that were applicable to this Award
immediately prior to its transfer.  Any attempted transfer in violation of this
Section 2 shall be void and without effect.  The Units and your right to receive
Shares in settlement of any Units under this Agreement shall be subject to
forfeiture except to the extent the Units have been earned and thereafter vest
as provided in Section 3 and Section 5 of this Agreement.


3.      Vesting and Forfeiture of Units.  As soon as practicable following the
approval of the Company's audited results for fiscal 2018 by the Audit Committee
of the Company's Board of Directors, the Committee shall determine whether and
the extent to which the performance goals set forth in Exhibit A have been
satisfied and the number of Units, if any, that you have earned.  The date on
which the Committee makes its determination is hereinafter referred to as the
"Determination Date."  As permitted by Section 6(e)(ii) and Section 12 of the
Plan, the Units shall vest at the earliest of the following times and to the
degree specified (and not as specified in such sections of the Plan):


 
(a)   Scheduled Vesting.  One-half of any Units that have been earned, as
determined by the Committee in accordance with Exhibit A, will vest on March 31,
2019 (the "Initial Vesting Date"), and the remaining one-half of such Units will
vest on March 31, 2020 (the "Final Vesting Date"), so long as your Service has
been continuous from the Grant Date through such vesting date. For purposes of
this Agreement, the "Vesting Period" is the period from the Grant Date through
the Final Vesting Date.




--------------------------------------------------------------------------------

    
(b)   Death or Disability.  If your Service terminates prior to the Final
Vesting Date due to your death or Disability, the Ratable Portion of the Units
will vest and will not be forfeited, which Ratable Portion will be determined on
the later of the Determination Date or the date of your death or Disability,
based on the Company's Actual EPS (as defined in Exhibit A) at the end of fiscal
2018 and the portion of the Vesting Period that had elapsed since the Grant Date
on the date of such death or Disability; all of the non-Ratable Portion of the
Units will automatically be forfeited.  For purpose of this Award, "Ratable
Portion" shall be equal to (x) the number of Units multiplied by the portion of
the Vesting Period that had elapsed since the Grant Date on the date of such
death or Disability, measured on the basis of full months, reduced by (y) the
number of Units that had previously vested as of the date of such death or
Disability.



    
    (c)   Change in Control.  If a Change in Control occurs while you continue
to be a Service Provider and prior to the Final Vesting Date, the following
provisions shall apply:



(i)
If the Change in Control occurs prior to the Determination Date, the Company's
fully diluted earnings per share as of the effective time of the Change in
Control, with the threshold, target and maximum levels of fully diluted earnings
per share appropriately adjusted to reflect the portion of fiscal 2018 that has
elapsed as of the effective time of the Change in Control, will be used to
determine the number of Units that will be converted to time-vesting Units (the
"Converted Award").

(A)
If and to the extent that this Converted Award is not continued, assumed or
replaced in connection with the Change in Control, the restrictions on all Units
underlying the Converted Award will expire and all such Units will become fully
vested.

(B)
If and to the extent that this Converted Award is continued, assumed or replaced
in connection with the Change in Control (with such adjustments as may be
required or permitted by the Plan), this Converted Award or replacement therefor
will remain outstanding and will vest on the Initial Vesting Date and the Final
Vesting Date in accordance with subsection (a) above, subject to your Service
continuing through such date; provided, however, that if within 24 months after
the Change in Control your Service terminates due to a termination by the
Company without Cause or by you for Good Reason (each as defined in your
[Amended and Restated] Employment and Noncompetition Agreement dated [
                         ]), the restrictions on all Units underlying the
Converted Award will expire and all such Units will become fully vested.

(ii)
If the Change in Control occurs after the Determination Date but prior to the
Final Vesting Date, any Units that remain unvested at the time of such Change in
Control will be treated the same as a Converted Award, as described in (i)(A)
and (B) above.

(iii)
For purposes of this Section 3(c), this Award will be considered assumed or
replaced under the circumstances specified in Section 12(b)(i) of the Plan.

Notwithstanding the vesting and subsequent settlement of this Award, it shall
remain subject to the provisions of Section 17 of the Plan.
 

--------------------------------------------------------------------------------

4.      Effect of Termination of Service.  Except as otherwise provided in
accordance with Section 3(b) or 3(c) of this Agreement, if you cease to be a
Service Provider, you will immediately forfeit all unvested Units.


5.      Settlement of Units.  As soon as practicable after any date on which
Units vest (but no later than the 15th day of the third calendar month following
such vesting date), the Company will cause to be issued and delivered to you (or
to your personal representative or your designated beneficiary or estate in the
event of your death, as applicable), one Share in payment and settlement of each
vested Unit.  Delivery of the Shares shall be effected by the issuance of a
stock certificate to you, by an appropriate entry in the stock register
maintained by the Company's transfer agent with a notice of issuance provided to
you, or by the electronic delivery of the Shares to a brokerage account you
designate, and shall be subject to the tax withholding provisions of Section 8
of this Agreement and compliance with all applicable legal requirements as
provided in Section 18(c) of the Plan, and shall be in complete satisfaction and
settlement of such vested Units. The Company will pay any original issue or
transfer taxes with respect to the issue and transfer of Shares to you pursuant
to this Agreement, and all fees and expenses incurred by it in connection
therewith.


6.      Dividend Equivalents. On any date that a number of earned Units has been
determined to have vested in accordance with the terms of this Agreement, a
total dividend equivalent amount will be determined by multiplying the number of
Units determined to have vested on such date by the per share amount of each
cash dividend paid on the Company's Stock with a record date and payment date
occurring between the Grant Date and the applicable vesting date, and adding
those products together.  The total dividend equivalent amount, net of any
amount required to satisfy withholding tax obligations as provided in Section 8
of this Agreement, will be paid to you (or your permitted transferee) in cash at
the time the vested Units are settled as provided in Section 5 of this
Agreement.
 
7.      No Right to Continued Service or Future Awards. This Agreement awards
Units to you, but does not impose any obligation on the Company to make any
future grants or issue any future awards to you or otherwise continue your
participation under the Plan. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time without regard to the effect it
may have upon you under this Agreement.
 
8.      Tax Consequences and Withholding.  As a condition precedent to the
delivery of Shares in settlement of vested Units, you are required to make
arrangements acceptable to the Company for payment of any federal, state, local
or foreign withholding taxes that may be due as a result of the delivery of the
Shares. The Company will retain a portion of the Shares that would otherwise be
delivered to you in settlement of vested Units, which retained Shares shall have
a Fair Market Value on the date the taxes are required to be withheld equal to
the amount of taxes required to be withheld, unless you provide notice to the
Company prior to the vesting date of the Units that you desire to pay cash or
direct the Company (or any Affiliate) to withhold from payroll or other amounts
payable to you any sums required to satisfy such withholding tax obligations,
and otherwise agree to satisfy such obligations in accordance with the
provisions of Section 14 of the Plan. Delivery of Shares in settlement of vested
Units is subject to the satisfaction of applicable withholding tax obligations.
 

--------------------------------------------------------------------------------

9.      No Shareholder Rights.  The Units subject to this Award do not entitle
you to any rights of a holder of the Company's Stock.  You will not have any of
the rights of a shareholder of the Company in connection with any Units granted
or earned pursuant to this Agreement unless and until Shares are issued to you
in settlement of the earned and vested Units as provided in Section 5 of this
Agreement.
 
10.      Governing Plan Document.  This Agreement and the Award are subject to
all the provisions of the Plan, including the confidentiality, non-solicitation,
forfeiture and recovery provisions set forth in Section 17 of the Plan, and to
all interpretations, rules and regulations which may, from time to time, be
adopted and promulgated by the Board or the Committee pursuant to the Plan.  All
interpretations of the Committee and all related decisions or resolutions of the
Board or the Committee shall be final and binding on the Company and you. If
there is any conflict between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern, except to the extent that the terms and
conditions of the Plan are supplemented or modified by this Agreement, as
authorized by the Plan.


11.      Choice of Law.  This Agreement, the parties' performance hereunder, and
the relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of Indiana, without giving effect to the
choice of law principles thereof.


12.      Severability.  The provisions of this Agreement shall be severable and
if any provision of this Agreement is found by any court to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties.  You also agree that any trier of fact
may modify any invalid, overbroad or unenforceable provision of this Agreement
so that such provision, as modified, is valid and enforceable under applicable
law.


13.      Binding Effect.  This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


 14.      Section 409A of the Code.  The award of Units as provided in this
Agreement and any issuance of Shares or payment pursuant to this Agreement are
intended to be exempt from Section 409A of the Code under the short-term
deferral exception specified in Treas. Reg. § 1.409A-l(b)(4).


15.      Electronic Delivery and Acceptance.  The Company may deliver any
documents related to this Performance Stock Unit Award by electronic means and
request your acceptance of this Agreement by electronic means.  You hereby
consent to receive all applicable documentation by electronic delivery and to
participate in the Plan through an on-line (and/or voice activated) system
established and maintained by the Company or the Company's third-party stock
plan administrator.
 

--------------------------------------------------------------------------------

EXHIBIT A


 

 Performance Goal:      
 
Threshold
Target
Maximum
Earnings Per Share (Fiscal 2018)
$[       ]
$[       ]
$[       ]
Number of Units Earned
[         ]
[         ]
[         ]





If the Company's fully diluted earnings per share for fiscal 2018 ("Actual EPS")
equals or exceeds the maximum earnings per share set forth above, the maximum
number of Units will be earned.  If the Company's Actual EPS is less than the
threshold earnings per share set forth above, all of the Units will be forfeited
on the Determination Date. If the Company's Actual EPS falls between the
threshold, target and maximum levels specified in the table above, the number of
Units that will be earned, and the number of Units that will be forfeited on the
Determination Date, will be interpolated. 